302 S.C. 518 (1990)
397 S.E.2d 377
Wilton Coke HOLLEY, Deceased Employee and Louise Tate Holley, Respondents
v.
OWENS CORNING FIBERGLAS CORPORATION and Standard Fire Insurance Company, Petitioners.
23283
Supreme Court of South Carolina.
Heard October 22, 1990.
C. Thomas Cofield, III, Anderson, for petitioners.
V. Laniel Chapman, Anderson, and C. Ben Bowen, Greenville, for respondents.
Heard Oct. 22, 1990.
Per Curiam:
The matter is before the Court by way of a petition for issuance of a writ of certiorari to review the decision of the Court of Appeals in Holley v. Owens Corning Fiberglas Corp., ___ S.C. ___, 392 S.E. (2d) 804 (Ct. App. 1990). In our opinion, the Court of Appeals correctly decided the case. Accordingly, we grant certiorari, dispense with further briefing and adopt the opinion of the Court of Appeals.
Affirmed.